    (no subject)
Sharon Dalton <sharondaltons7@ gmail.com>                                 Thu,Apr11,2019at5:56PM
Draft
'




     Mrs.Dudley,

     Myname isTerly Daltonand Iam being housedinsouthwestregionaljailAbingdonVA.lwriteyou in
     regardsto needing a copy ofmy docketIistformy case outofthewestern di
                                                                         strictofVA.my case number
     ts 1218CR00025ifyou canpleasesendme acopyofthi
                                                  s Iwouldappreciate i
                                                                     t.                      '
     Thanky9u foryourhelp
             .



     Sincerel
            y,

     Terry Dal
             ton




    Case 1:18-cr-00025-JPJ-PMS Document 427 Filed 04/15/19 Page 1 of 4 Pageid#: 7363
R EC E IV E D
     AF2 15 2210
USDG Clerk's Office
   M ailRoom




 Case 1:18-cr-00025-JPJ-PMS Document 427 Filed 04/15/19 Page 2 of 4 Pageid#: 7364
     .                                                                                               4. .
                                                                                                     .  ( r.
/           .
                                                                                                         t(, 1
                                                        !
                                                        $
                                                                               G.


                                                        !J
                                                              ,                ow                    î
                                                                          .        o
                                                                                                     t-
                                                         rl
                                                              C
                                                                  r
! -
  Np),                                                            K
           jej
           (..T*.
f           jsao
             l
'
           1&)
           1$.1r
           3%*
             '
           tI1
           (11
           (f)
              :t
                              O


                              R
                                      K       t'
                                                                  œ.;                        '
                                                                                             i
                      u                   *
                                                                  jp
                                                                  a'
                                                                                           îk!
                                                                                           :..1
                                                                  .
                                                                  jy      .
                                                                                           >.
                                                                                            J*
                                                                  '
                                                                  Aj ,
                                                                     g:;
                                                                      ,
                                                                       )
                                          .   .
                                                                  ..
                                                                  Xt1 zrJ'
                                                                      eç..
                                                                                                 '


                          .       v                               k
                                                                  tu
                                                                   ,
                                                                   a
                                                                   s.y
                                                                  !:r
                                                                                           ,s.
                                                                                           tw
                                                                                             ')                  -
                                                                  *1
                                                                  .
                                                                                           ru.z
                                                                  r
                                                                  z'' yI1
                                                                        .
                                                                  *1
                                                                  .é
                                                                  .
                                                                    ,1(
                                                                   3;,
                                                                   .
                                                                       ,.
                                                                        x..1
                                                                         *X,
                                                                  %.ue                     g4kk,
                          .
                              .

                                                              s ..f
                                                                  :*s
                                                                  k
                                                                  y-.
                                                                    j
                                                                    i
                      e                   '                  1'
                                                              wA1 W1
                      >                                     .     %.1
                                                                    '
                          l                                 ; 1.x. .s .
                                                              !
                                                              .' l,   a
                                                                               .



                                                              .
                                                                      '
                                                                      .
                                                                          ..
                                                                          .
                                                                                   .
                                                                                     .
                                                                                   ' -
                                                                                       .
                                                                                           ,
                                                                                           :
                                                                                           ;.
                                                                                            j
                                                                                            ;j
                                                                                             .   .

                          &                                                    / ifj/:
                                                                               . .
                                                                                     '           .       .




                                                                          '                jj

                                                                  1.X . jj'*j..
                                                            .,                 .
                                                                  '       . .

1
r                                                       -ru-N%r''- .$l?q-
                                                         Rc             j.
                                                                         -,
                                                                          .
                                                                                           -.-           -
                                                                                                             .
                                                       e zm
                                                         l
                                                         m
                                                                                   '
                                                       .x >                        1
                                                    '
                                                                               ;
                                                   ..       r                               ?
                                                   .                                                 X c
                                                   z              (z
                                                                   . 3'.                             &,g
                                                            e Nk t n' *.+
                                                                   .
Iz
    z. =




                    Case 1:18-cr-00025-JPJ-PMS Document 427 Filed 04/15/19 Page 3 of 4 Pageid#: 7365
Case 1:18-cr-00025-JPJ-PMS Document 427 Filed 04/15/19 Page 4 of 4 Pageid#: 7366
